Clifford F. Brown, J.,
concurring. I fully agree with the analysis and result reached by the majority in this case. I write separately to clarify why, in my view, the regulations at issue do not comport with the grant of discretion in R.C. 1531.08 to the Chief of Wildlife.
By virtue of R.C. 1531.08, “the chief of the division of wildlife has authority and control in all matters pertaining to the protection, preservation, propagation, possession, and management * * *” of wild animals, and specifically, may establish orders, or regulations, which “may regulate: (A) Taking and possessing wild animals, at any time and place or in any number, quantity, or length, and in any manner, and with such devices as he proscribes; * * *.” Despite that broad grant of discretion, however, the legislature in R.C. 1533.11 has provided more specific guidance as to its intentions regarding deer hunting permits.
Indeed, had the legislature never enacted legislation regarding deer hunting permits, the broad grant of authority within R.C. 1531.08 would no doubt have implied the authority to require a scheme of permits in furtherance of the goals therein prescribed. However, we cannot logically allow the Chief of Wildlife to adopt a scheme of special deer permits pursuant to R.C. 1531.08 when that scheme flies in the face of the legislature’s clear intent as provided in R.C. 1533.11. Rather, we must presume that the two statutes are to be read in pari materia, so as to give full force and effect to manifest legislative intent. See Myers v. State (1935), 130 Ohio St. 62.
Thus, given the specific language of R.C..1533.11, I question whether the state can adopt by regulation a system of “special” deer permits applicable to owners and resident tenants for hunting deer on lands they own or lease, respectively. In my view, although under R.C. 1531.08 the Chief of Wildlife can regulate many matters relating to wildlife, including the taking of and times for taking deer, the legislature by R.C. 1533.11 has mandated the scope of required deer permits, and has specifically exempted landowners and resident tenants from permit requirements as related to deer hunting on such persons’ own property.
Given that clear expression of legislative intent, I conclude that the regulations 'at issue in this case conflict with the clear language of R.C. 1533.11, and must fail. Accordingly, I concur.